Name: Commission Regulation (EEC) No 3348/89 of 7 November 1989 amending Regulation (EEC) No 4027/88 of 21 December 1988 laying down provisions for the temporary importation of containers
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 8 . 11 . 89 Official Journal of the European Communities No L 323/17 COMMISSION REGULATION (EEC) No 3348/89 of 7 November 1989 amending Regulation (EEC) No 4027/88 of 21 December 1988 laying down provisions for the temporary importation of containers THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2096/87 of 13 July 1987 on the temporary importation of containers ('), and in particular Article 15 thereof, Whereas the measures provided for in this Regulation are in accordance with the opinion of the Committee for Customs Procedures with Economic Impact, HAS ADOPTED THIS REGULATION : Article 1 The following paragraph 3 is added to Article 3 of Regulation (EEC) No 4027/88 : '3. Where a container marked in accordance with paragraphs 1 and 2 is shown as belonging to a Member State, is shall be deemed to satisfy the conditions laid down in Articles 9 and 10 of the Treaty. However, persons benefiting from the arrangements must, at the request of the customs authorities of the Member State where the container is kept, provide the authorities with information concerning the customs status of the containers.' Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. Whereas Commission Regulation (EEC) No 4027/88 (2), as amended by Regulation (EEC) No 1 737/89 (3), laid down provisions for the temporary importation of containers, including provisions relating to the marking of containers ; whereas it should be provided that containers marked as belonging to a Member State shall be deemed to satisfy the conditions laid down in Articles 9 and 10 of the Treaty ; whereas it is necessary to indicate to the customs authorities of the Member State where the containers are kept, at the authorities' request, the customs status of the said containers in order to allow the authorities to carry out the checks necessary for the correct application of Community rules ; This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 7 November 1989 . For the Commission Chfistiane SCRIVENER Member of the Commission (') OJ No L 196, 17 . 7. 1987, p. 4. 0 OJ No L 355, 23. 12. 1988, p. 22. O OJ No L 171 , 20 . 6 . 1989, p. 30 .